EMPLOYMENT AGREEMENT

THIS AGREEMENT

(the "Agreement") is being made as of March 2, 2005, by and between CHYRON
CORPORATION, a New York corporation (the "Company"), having its principal
offices at 5 Hub Drive, Melville, New York 11747, and MICHAEL WELLESLEY-WESLEY
("MWW") having an address at Hall Farm House, Little Massingham, King's Lynn,
Norfolk, PE322JR, United Kingdom.



W I T N E S S E T H:

WHEREAS

, the Company desires to continue to employ MWW as its Chief Executive Officer
and President (collectively, the "CEO"), and MWW desires to continue to hold
such positions, subject to and upon the terms and conditions contained herein;
and



WHEREAS

, the Company and MWW have previously entered into an Employment Agreement,
dated January 30, 2004, which is expiring February 21, 2005 (the "2004
Agreement"), and the parties wish to enter into this Agreement as the successor
employment agreement between the parties.



NOW

, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:



1. Nature of Employment: Term of Employment

The Company hereby agrees to continue to employ MWW and MWW agrees to continue
to serve the Company as its CEO, upon the terms and conditions contained herein,
for a term commencing on March 1, 2005 (the "Commencement Date") and continuing
until March 1, 2006 (the "Employment Term," which shall include, as applicable,
all successive terms of employment under this Agreement).

1

--------------------------------------------------------------------------------

 

Unless either party gives notice of its intention not to renew the then current
Employment Term prior to 120 days before the end of the Employment Term in
effect at such time, the Employment Term shall be automatically extended for
one-year periods.

2. Duties and Powers as Employee

(a) During the Employment Term, MWW shall be employed by the Company as CEO,
which position is, and shall remain at all times during the Employment Term, the
senior executive officer position of the Company. MWW shall devote his full
working time to his duties as CEO. In performance of his duties, MWW shall
report directly to and be subject to the direction of the Board of Directors of
the Company or any Committee thereof. As CEO, MWW shall have all the
responsibilities, duties and authority as are generally associated with the
position of CEO of a public company, including full executive power over, and
responsibility for, managing, directing and supervising all aspects of the
business of the Company worldwide. The CEO shall also be responsible for
developing the business plan and objectives of the Company and managing the
execution of such plan.

(b) As CEO, MWW shall travel in accordance with the reasonable needs of the
business, which shall require him to conduct business for the Company primarily
in Melville, New York and such other locations as he deems necessary.

2

--------------------------------------------------------------------------------

 

3. Compensation

(a) As compensation for his services hereunder, the Company shall pay MWW,
during the Employment Term, a base salary (the "Base Salary") payable in equal
monthly installments at the annual rate of 188,475 pounds sterling.

(b) In addition to the Base Salary, and subject to the sole discretion of the
Compensation Committee of the Board of Directors, MWW may receive, as incentive
compensation, an annual bonus (the "Incentive Bonus"). The Company shall pay the
Incentive Bonus, if any, to MWW only after the issuance of the results of the
annual audit of its books and records by its independent auditor, except that
MWW can accelerate the payment of such bonus at anytime up to the amount of
$40,000, in order to balance the payment of personal income taxes owed the
United States and Great Britain by MWW.

4. Expenses; Vacation; Insurance; Other Benefits

(a) MWW shall be entitled to reimbursement for reasonable travel and other
out-of-pocket expenses incurred in the performance of his duties hereunder, upon
submission and approval of written statements and bills in accordance with the
then regular procedures of the Company, and all current expenses reimbursed by
the Company shall remain in effect for the Employment Term, including the
current car allowance and the gross-up benefit, unless otherwise agreed to by
the parties.

(b) MWW shall be entitled to twenty (20) days paid vacation time per annum or
such other period as is in accordance with the regular procedures of the Company
governing senior executive officers as determined from time to time by the
Company's Board of Directors.

3

--------------------------------------------------------------------------------

 

(c) MWW shall be entitled to participate in all employee benefit plans and
programs of the Company now or hereafter made available to all senior executives
of the Company as a group, to the extent eligible, (including, without
limitation, each retirement plan, supplemental and excess retirement plans,
annual and long-term incentive compensation plans, stock option and purchase
plans, group life insurance, accident and death insurance, medical and dental
insurance, sick leave, pension plans, disability plans and fringe benefit plans)
on a basis which is no less favorable than is made available to any other senior
executive of the Company, except as otherwise provided herein. MWW shall
participate in the Company's Executive Retention Program (the "Program"). In the
event MWW receives severance under the Program, then such severance shall be in
lieu of any severance obligations under this Agreement, except as provided
herein.

(d) The Company shall pay for United States income tax advice and preparation of
United States income tax forms for MWW up to $5,000 per year.

5. Representations and Warranties of Employee

MWW represents and warrants to the Company that (a) as of the Commencement Date,
MWW is under no contractual or other obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder, and (b) MWW is under no physical or
mental disability that would hinder his performance of duties under this
Agreement.

(6) Non-Competition

(a) MWW agrees that he will not: (i) during the period he is employed by the
Company, engage in, or otherwise directly or indirectly be employed by, or act
as a consultant to, or be a director, officer, employee, owner, member or
partner of, any other business or organization that is or shall then be
competing with the Business of the Company (as

4

--------------------------------------------------------------------------------

 

defined below), and (ii) for a period of one (1) year after he ceases to be
employed by the Company, directly or indirectly, compete with or be engaged in
the Business of the Company, or be employed by, or act as consultant to, or be a
director, officer, employee, owner, member or partner of, any business or
organization which, at the time of such cessation, competes with or is engaged
in the Business as the Company, except that in each case the provisions of this
Section 6 will not be deemed breached merely because MWW: (i) owns not more than
five percent (5.0%) of the outstanding common stock of a corporation, if, at the
time of its acquisition by MWW, such stock is listed on a national securities
exchange, is reported on NASDAQ, or is regularly traded in the over-the-counter
market by a member of a national securities exchange; or (ii) MWW is a passive
investor in any fund in which he has no investment discretion. This prohibition
shall apply to the entire world in recognition of the fact that the Company
operates on a multi-national basis. "Business of the Company" shall mean the
design, manufacture, sale, re-sale, distribution or maintenance of character
generators that are used by the broadcast and cable industries, and products
similar to ChyTV.

(b) It is the intent of the parties to this Agreement that the provisions of
this Section 6 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provisions or portions of this Section 6 shall be
adjudicated to be invalid or unenforceable, such provisions or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, such amendment to apply only with respect to
the operation of such provisions or portions in the particular jurisdiction in
which such adjudication is made.

5

--------------------------------------------------------------------------------

 

(c) The parties acknowledge that damages and remedies at law for any breach of
this Section 6 will be inadequate and that the Company shall be entitled to
specific performance and other equitable remedies (including injunction) and
such other relief as a court or tribunal may deem appropriate in addition to any
other remedies the Company may have. MWW also waives the posting of any bond in
connection with the issuance of any injunctive relief.

(7) Patents; Copyrights

Any interest in patents, patent applications, inventions, copyrights,
developments, and processes ("Such Inventions") which MWW now or hereafter
during the period he is employed by the Company may own or develop relating to
the fields in which the Company may then be engaged shall belong to the Company;
and forthwith upon request of the Company, MWW shall execute all such
assignments and other documents and take all such other action as the Company
may reasonably request in order to vest in the Company all his right, title, and
interest in and to Such Inventions, free and clear of all liens, charges and
encumbrances. The Company will reimburse MWW for any reasonable fees and
expenses (including fees and expenses of counsel) incurred by MWW in connection
with executing such assignments and documents and taking any such action at the
request of the Company.

8. Confidential Information

All confidential information which MWW may now possess or may obtain during the
Employment Term relating to the business of the Company shall not be published,
disclosed, or made accessible by him to any other person, firm, corporation or
entity during the Employment Term or anytime thereafter without the prior
written consent of the Company; provided that the foregoing shall not apply to
information which is not unique to the Company or which is generally known to
the industry or the public,

6

--------------------------------------------------------------------------------

 

other than as a result of MWW's breach of this covenant, and shall not preclude
MWW from disclosing any such information to the extent such disclosure is
required by law, disclosure would, in the reasonable judgment of MWW, be in the
best interest of the Company or is reasonably necessary in order to defend MWW
or to enforce MWW's rights under this Agreement in connection with any action or
proceeding to which the Company or its affiliates is a party. MWW shall return
all tangible evidence of such confidential information to the Company prior to
or at the termination of his employment.

9. Termination

(a) Notwithstanding anything herein contained, if on or after the date hereof
and prior to the end of the Employment Term, MWW is terminated "For Cause" (as
defined below) then the Company shall have the right to give notice of
termination of MWW's services hereunder as of a date to be specified in such
notice, and this Agreement shall terminate on the date so specified. Termination
"For Cause" shall mean MWW shall: (i) be convicted of a felony crime; (ii)
willfully commit any act or willfully omit to take any action in bad faith and
to the material detriment of the Company; (iii) commit an act of active and
deliberate fraud against the Company; or (iv) materially breach any term of this
Agreement and fail to correct such breach within ten (10) days after written
notice of the commission thereof. In the event that this Agreement is terminated
"For Cause", then MWW shall be entitled to receive only his Base Salary at the
rate provided in Section 3 to the date on which termination shall take effect
and any Incentive Bonus accrued, but not yet paid, and any unreimbursed
expenses.

(b) In the event that MWW shall be physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his duties hereunder for a
period of one-hundred and twenty (120) consecutive days, then this Agreement
shall terminate upon an

7

--------------------------------------------------------------------------------

 

additional thirty (30) days' written notice to MWW, and no further compensation
shall be payable to MWW, except as may otherwise be provided under any
disability insurance policy and that pro rata portion of the Base Salary not
previously paid through the date of termination and any Incentive Bonus accrued,
but not yet paid, and any unreimbursed expenses.

(c) In the event that MWW shall die, then this Agreement shall terminate on the
date of MWW's death, and no further compensation shall be payable to MWW, except
as may otherwise be provided under any insurance policy or similar instrument
and that pro rata portion of the Base Salary not previously paid through the
date of termination and any Incentive Bonus accrued but not yet paid and any
unreimbursed expenses.

(d) If MWW's employment is terminated by the Company other than pursuant to
subparagraphs 9(a), 9(b) or 9(c) hereof, MWW shall be entitled to receive from
the Company: (i) the greater of (x) the Base Salary for the remainder of the
Employment Term following the date of termination and (y) the amounts owed under
Program; (ii) all unvested options shall immediately vest and have an exercise
period equal to the remaining term of such options without regard to any shorter
exercise period set forth in the relevant Stock Option Plan (the "SOP") as a
result of termination, and this provision shall be in addition to any severance
being received by MWW under the Program; (iii) all benefits to which MWW is
entitled under this Agreement for the remaining term of this Agreement from the
date of termination; (iv) any accrued, but unpaid Base Salary and/or Incentive
Bonus; and (v) any previously incurred but unpaid business expenses and/or other
amounts due under Paragraph 4 of this Agreement. All amounts payable in
accordance with this subsection shall be made in accordance with Company policy
as if MWW had not been terminated. The Company shall give written notice of
termination to MWW which shall state the date the termination is to be
effective.

 

8

--------------------------------------------------------------------------------

 

(e) If the Company does not extend this Agreement, then all the options held by
MWW shall have an exercise period equal to the remaining term of such options
without regard to any shorter exercise period set forth in the SOP.

(f) Nothing contained in this Paragraph 9 shall be deemed to limit any other
right the Company may have to terminate MWW's employment hereunder upon any
ground permitted by law.

10. Survival

The covenants, agreements, representations and warranties contained in or made
pursuant to this Agreement shall survive MWW's termination of employment,
irrespective of any investigation made by or on behalf of any party.

11. Modification

This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party.

12. Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, by telecopier with
electronic confirmation of delivery or by delivery to an internationally
recognized carrier for overnight delivery to the party to whom it is to be given
at the address of such party as set forth in the preamble to this Agreement (or
to such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 12). In the case of a notice to the Company,
a copy of such notice (which copy shall not constitute notice) shall be
delivered to Thelen Reid & Priest LLP, 875 Third Avenue, New York, New York
10022, Attn. Robert S. Matlin, Esq. Any notice or other communication given by
overnight delivery shall be deemed given at the time of delivery to the carrier,
except for a notice changing a party's address which shall be deemed

9

--------------------------------------------------------------------------------

 

given at the time of receipt thereof. Any notice given by telecopier shall be
deemed given at the time the notice or other communication is delivered with
electronic confirmation of delivery.

13. Waiver

Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver
must be in writing.

14. Binding Effect

MWW's rights and obligations under this Agreement shall not be transferable by
assignment or otherwise, such rights shall not be subject to encumbrance or the
claims of MWW's creditors, and any attempt to do any of the foregoing shall be
void. The provisions of this Agreement shall be binding upon and inure to the
benefit of MWW and his heirs and personal representatives, and shall be binding
upon and inure to the benefit of the Company and its successors and assigns.

15. Headings

The headings in this Agreement are solely for the convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.

16. Counterparts; Governing Law

.  This Agreement may be executed in any number of counterparts (and by
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. It shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the rules governing the conflicts of laws.

 

10

--------------------------------------------------------------------------------

 

17. Prior Agreements

All prior agreements between the Company and MWW with respect to compensation
and services are hereby terminated as of the Commencement Date, except that all
prior agreements concerning the terms of options previously granted shall remain
in full force and effect and shall not be affected by the fact that MWW has
become an employee of the Company.

IN WITNESS WHEREOF

, the parties have duly executed this Agreement as of the date first written
above.





CHYRON CORPORATION

   

By

/s/ Christopher Kelly

Name

Christopher Kelly

Title

Chairman

             

/s/ Michael Wellesley-Wesley

Name:

Michael Wellesley-Wesley

       

11